 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrimes Manufacturing, Division of Midland-Ross,Inc. and International Union, United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America, (UAW). Case 8-CA-11516June 27, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI.LO, ANDTRUESDALEOn January 2, 1980, Administrative Law JudgePlatonia P. Kirkwood issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief to the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Grimes Manu-facturing, Division of Midland-Ross, Inc., Urbana,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, except that the attached notice issubstituted for that of the Administrative LawJudge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. it is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.W. WIIl. NOT interfere with, restrain, orcoerce our employees in the exercise of theirright to support International Union, UnitedAutomobile, Aerospace and Agricultural Im-plement Workers of America, (UAW), hereinat times called the Union, or any other labororganization, as their collective-bargaining rep-resentative by discharging or treating any ofthem differently because of membership in orsupport of the Union or any other labor orga-nization.WE WILL NOT interrogate our employeesabout their union activities.WE WILL NOT our employees they might orwould receive economic benefits if they rejectthe Union.WE WILL NOT suggest that our employeeswould not receive benefits they might other-wise have gotten because of the pendency ofthe Union's campaign.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights to self-organi-zation, to form, join, or assist the Union, orany other labor organization, to bargain collec-tively through representatives of their ownchoosing, and to engage in concerted activitiesfor the purpose of collective bargaining orother mutual aid or protection, or to refrainfrom any and all such activities.WE WILL offer Bruce Asterino immediatereinstatement to his former job or, if that job isno longer available, to a substantially equiva-lent job, without prejudice to his seniority orother rights or privileges previously enjoyed,and make him whole for any loss of earningshe may have suffered by reason of our dis-crimination against him, plus interest.GRIMES MANUFACTURING, DIVISIONOF MIDLAND-ROSS, INC.DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge:This case was heard by me at Urbana, Ohio, on April 26,1978.The complaint and its amendment alleges that, con-trary to the provisions of Section 8(a)(3) and (I) of theNational Labor Relations Act, as amended, RespondentGrimes Manufacturing Division of Midland-Ross, Inc.,discharged employee Bruce Asterino because of his pro-tected concerted or union activities; and further, that Re-spondent engaged in verbal conduct independently viola-250 NLRB No. 41254 iRIMIS MANU!FAC'TURING(live of Section 8(a)(l) of the Act by interrogating em-ployees about their union activities; by promising em-ployees benefits if they refrained from membership in theUnion: and by telling employees that certain benefits Re-spondent had planned to give to its employees would notbe initiated because of the Union's organizational activi-ties. 'Respondent's answer to the complaint and its amend-ment denies the commission of any of the alleged unlaw-ful acts.At the hearing, all parties were afforded the opportu-nity to adduce evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submitbriefs. Post-hearing briefs received from Respondent andfrom the General Counsel have been duly considered.Attached to Respondent's post-hearing brief is a"Motion To Strike" directed toward eliminating fromthe record evidence certain documents marked as Gener-al Counsel's Exhibits 2(C)-2(DD). Those documents-alldrawn from Respondent's business records-contain thepersonnel history of all employees terminated from theplant here involved between January 1976 and Novem-ber 1977. They were tendered by the General Counsel asevidence of the disciplinary practices and terminationprocedures followed by supervisory agents at the plantup to the time that Bruce Asterino, the alleged discrimin-atee herein, was terminated. Respondent disputed theirrelevance and objected to their admission in evidence be-cause it did not acquire the plant here involved untilSeptember 1, 1977. 1 admitted these documents in evi-dence subject to the General Counsel's presentation of"connecting" evidence. Respondent's motion to strikeclaims, in effect, that no proper foundation was laid forthe introduction of those documents and that the "con-necting" evidence was not supplied. I find no merit inthat claim. Respondent stipulated that it was the "succes-sor" employer of the employees at the plant here inquestion-all of whom were retained without any inter-ruption in their employ when Respondent took over theplant from Grimes Manufacturing Co. (hereafterGrimes), the former owner. Further evidence of an un-disputed character showed that the supervisory agents ofRespondent who were intimately involved in the termi-nation of the alleged discriminatee had all served asGrimes' supervisory agents in identical positions for aperiod of many years. Finally, the record shows that, inasserting that Asterino engaged in misconduct whichprovided cause for discharge under its rules, Respondentrelied on the plant rules which Grimes had published tothe employees long before Respondent's takeover ofGrimes.In sum, in all of the above circumstances, I find nomerit in Respondent's objections to the admissibility ofthe General Counsel's Exhibits 2(C)-2(DD). I thereforeI The complaint, dated December 29. 1977. was based on charges filedby the International Union, United Automobile. Aerospace and Agricul-tural tmplement Workers of America (the Union hereafter). on Novem-ber 14. 1977 The complaint was amended at the hearing, at the GeneralCounsel'. request. to add the names of two individuals as alleged super i-sory agents of Respondent within the meaning of Sec 2(11) of the Actand also to add certain of the 8(a)( ) allegationsreaffirm my rejection of its objections and deny itsmotion to strikeUpon the entire record in the case and from my obser-vation of the witnesses and their demeanor, I make thefollowk ing:FINtIN(,s oI F \( I 2I. It11. Al I 1.(i l) UNI AIR I A HOR PRC I ICILSA. Background lnJtirmnation. Chronology of Re/'vrunlEverrl:tThe locus of the alleged unfair labor practices is aplant located in Urbana, Ohio. where aircraft lightingand warning systems are manufactured. Respondent ac-quired that plant from Grimes Manufacturing Co. (here-after Grimes). and merged it into its broader corporatestructure as a "Division" on or about September 1, 1977.Respondent's takeover of Grimes took place withoutany interruption in the plant's operations or the employ-ment of any of the employees (about 1,000 in number).And, so far as appears from the record, Respondent ef-fected no change in the structure of Grimes' manage-ment or supervision. Lew Moore, Grimes' president,William R. Patrick, Grimes' director of quality control,Harvey Shaftner, Grimes' administrative manager ofmarketing and engineering, and Leslie Courter, Grimes'quality control manager, were each retained by Respond-ent in the same positions and titles. Respondent stipulat-ed that each of them was a supervisory agent within themeaning of Section 2(11 ) of the Act at all dates here rel-evant.4On Saturday. September 3, 1977,5 an Urbana. Ohio,daily newspaper called the Urbana Citizen devoted itsfront-page lead stories to the sale of Grimes to Respond-ent. One of those stories carried the responses of variousmembers of the community to questions the newspaperstaff writers asked about what the sale of Grimes to Re-spondent meant to each of them. Bruce Asterino, the al-leged discriminatee, was one of the individuals whosecomments were published in the article. (His commentswere the only ones reflecting those of a Grimes' employ-ee.) The portion of the article summarizing his commentson the matter stated as follows:I No issue of commerce or labor organization is presented Respondentladmits the jurisdictional allegations of the complaint and the Union',sstatus as a labor organization Accordingly, I find that Respoindcnt's op-erations affect commerce within the meaning iof Sec 2(6) and (7) of theAct,. and that the Union is a labor organization sithin Ihe meaninig ofSee 2(5) of the Act' Unless otherwise stated. the facts set out in this sectin appear illdocumentary or oral evidence (of an uncontested nature I credit all suchevidenceI The complaint also named Ray House as a supervinsor) agent of Re-spondent Respondent's answer denied this supervisory allegation Theevidence shoss that House was initially assigned by Respondent toGrimes' plant to conduct a "salary and henefits" survey. He was elevatedIto the position of Respondent's industrial relations manager sometime inlate November or early December 1977 I find that, in the latter capacily.House sas in fact a supervisory agent of RespondentI Unless otherwise stated. all dates her-after mentioned are for thesear 1977255 DECISIONS OF NAIO()NA. ABI()R RELATIONS BO()ARI)Bruce Asterino, 165 Westview Dr., a quality con-trol engineer for the company, likes the idea of newownership for the local concern."I think its a good thing," he says. "It's going tohelp the people at Grimes. Right now," accordingto Asterino, "they live from paycheck to pay-check."Asterino also feels that with the change, benefitsat the company will improve. "They can't get anyworse," he claims.Top management at Grimes gets a vote of sup-port from Asterino, however. "I think people inmanagement in Grimes will stay," he speculates.("They're doing the best job possible.")"I've heard from the grapevine that the peoplewho bought the company intend to keep the upperechelon. They feel it's being run very efficiently."Most Urbana residents are convinced the salewill benefit their city and its economy. Their onlyfear in that regard is the possibility that Grimesmight one day be moved out of the area.If that happened, Asterino contends, "The citywould fold. People who work there live and shopin Urbana," he says. "They can't afford to traveltoo far to spend what pay they do make, so theyhave to stay in Urbana to shop."Most employees at the manufacturing concernwere unaware that a sale was in the wind. "Theydidn't notify the employees until the last minute,"Asterino relates, "and they should have informedthem."To answer all the rumors, he tells, "The bigwigssaid, 'No-don't know anything about it.' "But it wasn't a surprise to the quality control en-gineer. "I've known it for a long time," he claims."I learned about it through the grapevine."The following Tuesday, which was the first workdayat the plant after the article appeared, Asterino waspaged over the plant intercom and told to report to Pa-trick's office. When he arrived at Patrick's office, he sawthe newspaper lying on Patrick's desk with certain of his(Asterino's) comments underlined. According to Aster-ino, Patrick appeared "flushed and angry." He informedAsterino that he had been talking to Patrick's superiorthat morning and that "it was his turn to talk to [Aster-ino] about the article in the paper." Asterino informedPatrick that he had been away over the Labor Dayweekend on vacation and that he had not had a chanceto read the article. Patrick then read all or part of theabove-quoted material to him and asked Asterino if hehad in fact said what he was quoted as having said. As-terino replied affirmatively. Patrick then took Asterinoto task for the comments critical of Grimes. Patrick men-tioned an incurable disease from which Asterino suf-fered, reminded him that "Grimes had treated [him]fairly,"6and stated that Asterino "should never had saidanything like that against Grimes."6 As will be explained in more detail below, Grimes had tacitly relaxedcertain iof its attendance and lime-recording regulations for Aterilo'sbenefit out of sympalhetic consideration for Asterino's illnessOn September 23, Asterino and 10 other employeesmet with Union Organizer Hugh Smith at a local restau-rant. They discussed the conduct of an organizationalcampaign on behalf of the Union. Asterino was placed"in charge" of soliciting cards from the workers in theeast side of the plant. Thereafter, he and other of the or-ganizing group of employees engaged, on a regular basis,in union solicitation activity at and away from the plantduring nonworktime. By late October, a sufficientnumber of employees had signed cards to support thefiling by the Union of a representation petition.7There is no question that Respondent was aware ofAsterino's prominent role in the union campaign. One ofhis supervisiors, Quality Control Manager LeslieCourter, admitted having heard that Asterino was "cam-paigning for the Union"; and, in late October, whenHarvey Shaftner, Respondent's manager of marketingand engineering, happened to see Asterino and a groupof three or four other employees talking together in oneof the plant areas during a break period, Shaftner askedthem if they were holding "a union meeting." No one re-plied. Shaftner then asked, "how the turnout was at themeetings."8The employees changed the subject.Commencing in late October or early November, Re-spondent officially mounted a campaign to counter thatof the Union. Lewis Moore, Grimes' president, acted asthe major spokesman for Respondent in disseminating anantiunion message to the employees. Inter alio, Mooremade several speeches about the Union to employees atmeetings held in the plant cafeteria. During those meet-ings, Moore expressed awareness of employee dissatisfac-tion with the Company's "programs" respecting wage in-creases, benefits, and profit-sharing plans; and he advisedthe employees that "eventually there would be changesmade, but it would take time"; and that the Companydid need a "no" vote on the union matter.9Moore also issued several written statements to theemployees expressing an antiunion stance. The first suchletter, dated Friday, November 4, was issued on Grimes'letterhead. It states as follows:Dear Fellow Employees:During the past weeks a union organization hasbeen soliciting cards from Grimes employees. Wechose to say nothing about this activity. We feltthat our employees were well aware of the unionproblems at N.C.R. in Sayton, the strikes inYoungstown, the difficulties at Boeing and Lock-heed and did not want similar dissension here.Frankly, we were surprised that our employeesresponded to the union drive but we can understandthat the change in our company ownership mayhave caused concerns that troubled some employ-The exact date the petition was filed is ,not given in the record oinNovember 4. however. Respondent issued a letter to all its employees.quoted in full below. which mentions the recenl receipt by Respondentof notice that the Union had filed a reprcsenlatio petition with theHoard' The employees changed the sauhjectJ Moore did not .ltale. ho''ever. what, "changes" the Companylplanned or wan prepared to make256 GRIMES MANUFACTURINGees. We did feel that our new partner, Miland-Ross,would be given a fair chance and the necessary timeto review and study our operations and then havethe opportunity to move ahead with planned im-provements as they could be accomplished.I advised you on October 26 that the corporateIndustrial Relations department at M-R has beenstudying the statistics of our work force to deter-mine what increased benefits might be made inregard to weekly sick pay, the pension program andhealth insurance. While this study will of coursecontinue, our receipt of the union petition now pro-hibits the company by law from effecting any in-creases in wages or fringe benefits.Because some of you have joined our companysince the last union drive, I want to state again howwe feel about having a union. Grimes has alwaysbelieved that a union is not necessary to have fairdealings with all employees and that problems canbe worked out without interference from outsiders.Like Grimes, Midland-Ross has a fine and consist-ent record of dealing fairly with all employees. M-Rhas both non-union and union plants and believesthat wage increases and further benefits can be ac-complished much sooner where there is an openfriendly employee-company relationship rather thanwhere there is dissension or disruptment (sic].Let's understand a few facts. From the union'sviewpoint, a change in company ownership is agood time to appear on the scene and to capitalizeon employee emotions by making a "garden vari-ety" pitch to do all kinds of things in the future.The possible collection of S100,000 a year in uniondues from Grimes people is a big business for theunion. An organizer is paid a substantial salary toget people to sign a card though he has no personalinterest in any employee. I'm sure we are all smartenough to know that anyone from the outside canmake promises. There is no assurance that a unioncan make good on any promise it makes. The twothings it can guarantee is to stir up dissension and toget a slice of your check on payday.The Union push is to get you to sign a cardauthorizing unknown strangers to act for you in allmatters relating to your employment. I hope youwill fully consider what this means. Signing mayseem like a simple thing but, if you have secondthoughts, try to get your card back. Organizers tellyou that joining a union is the "right" thing to do.They don't say that you have a full and equal rightunder the law to make your own decision and thereis no pressure they can legally exert to force you tosign a card or vote their way if an election is held.We believe that Grimes is a good place to work.The effort of each employee has made it so. Wetreat all employees alike-fairly and equitably. Anew person hired is given a fair reasonable chanceto do the required work and I know that all of youhelp him to learn his job. Isn't it reasonable to giveour new partner, Midland-Ross, an equally fair op-portunity to get to know us. I know that we canmove ahead in the M-R plan for further growth andam confident that added benefits will accrue to eachone of us.Sincerely,/s/ Lewis B. MooreLewis B. MooreOn the morning of Tuesday, November 8, Respondentfired Bruce Asterino, and, on November 16, the Unionfiled the charge initiating this proceeding. That chargealleged that Respondent discharged Asterino because ofhis activities on behalf of the Union.On November 19, Lewis Moore issued the followingletter on Grimes' stationery addressed to "All Employ-ees":To All Employees:A rumor has been started that those who havesigned union cards will lose their jobs if they do notvote for the union in the 13 Dec. Secret Ballot elec-tion.Nothing could be further from the truth. Mostunion cards are signed by people either who wantto know more about the union or who want to giveall eligible employees an opportunity to vote for oragainst a union. Understandably, the union wantsemployees who signed cards to feel as committed aspossible because they recognize that many employ-ees who sign cards will vote against the union.Lewis B. MooreOn December 9, an in-plant newspaper entitled"Grimes Times" carried two messages to employeesfrom officials of Respondent in which the union electionwas discussed-one from Grimes President Moore, andone from Midland-Ross President Gendron.Gendron's message stated:Dear Fellow Employees:What plans does M-R have for the Grimes oper-ation? Many Grimes employees have asked thisquestion-and it deserves an answer.M-R wanted growth in the aviation and electron-ics business. We searched for several years consider-ing over 1400 companies before asking Grimes tojoin us. The M-R management team was highly im-pressed with the products of Grimes and the skillsand capabilities of the work force.We have high hopes for the continued growth ofGrimes in present and new product lines. We intendto give Grimes our full support. We also plan tomake such changes as are necessary to bring Grimesin line with Midland-Ross personnel policies whichare nationally recognized as being some of the mostprogressive in the country.Our initial survey of Grimes indicates that thereare many positive values and relationships on whichto build. We believe that with the increased exper-tise in many areas which is made available to youthrough our Cleveland staff we can build even257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetter people programs as well as improved prod-ucts for our customers.We can accomplish these goals best and quickestwhere there is a good open relationship with all ofour employees. Improvements will come fasterwhere this open friendly atmosphere exists andwithout interference of a union. Your vote willhave great impact on the progress we make atUrbana so I urge each of you to vote No Union onDec. 13th. A No Union vote will get us off on agood start for a long and mutually profitable rela-tionship.I wish for each one of you a meaningful HolidaySeason.Sincerely,Edward C. GendronPresidentMoore's message stated:To Grimes and PRP Fellow Employees: IAt the NLRB election next Tuesday, you willmake an important and far-reaching decision-onethat is important to every employee personally, tothe future of the company, and to the entire Urbanacommunity.When we joined Midland-Ross about threemonths ago, it was natural for some employees tobe concerned about their jobs, about the future andany changes that might be made. It was also an ob-vious "good" time for the union organizers to showup to take advantage of this concern.We are now a division of Midland-Ross, a veryfine, well-run respected and progressive company.After playing the game alone for many years, wehave joined a very strong team. We can become aneven stronger team if we give our team partner atcorporate headquarters a fair chance to make theadjustments and improvements that they believenecessary.Many forward steps have already been accom-plished by the M-R team. Some benefit improve-ments being studied, have been, by law, temporarilyforestalled until the union matter is settled. Mid-land-Ross responded promptly to the request of ouremployees that the Profit Sharing Trust be re-viewed. Their staff, working with the Grimes ad-ministrative committee, and clearing matters withgovernment authorities, recommended satisfactorychanges that were approved by the M-R Board ofDirectors.Industrial Relations people from Cleveland havebeen in our plants, studying our work force and ourbenefit plans to see what improvements can bemade. M-R has a long-standing policy for providinggood wages and the best possible fringe benefits,with due consideration for the economic stabilityand continued success of the company.'O The record does not show to what portion of the plant operationsthe letters "PRP" have referenceEmployee opinion surveys are conducted in allnewly-acquired M-R plants, and periodically at allof their divisions. Preliminary results from such asurvey being conducted at Grimes and PRP showthat the consultants have been given excellent coop-eration by employees. We are already learning fromthem some of the things that employees would liketo have changed. The Survey has also shown someof the good things that employees like such as thepleasant, relaxed atmosphere and friendly people.They like the policy of promotion from within, andthe fact that Grimes doors have never been closed.Every effort has always been made to providesteady employment. When work is slow in one de-partment, we try to move people to where there iswork to do, so that, even in periods of slow-downin the industry, there are as few layoffs as possible.Nearly all of the survey answers, so far, have indi-cated that employees would not hesitate to recom-mend Grimes to friends as a good place to work.M-R sincerely feels that wage increases and im-provements in benefits can be achieved much easierand faster where there is a friendly, open and coop-erative spirit between the employer and the employ-ee. It will do everything possible to provide thebest employment package it can for everyone, ifgiven a fair chance.I've worked here as an employee for 37 yearsand have seen many changes and improvements-all without a union.When we merged with Midland-Ross, I statedthat I would like to stick around at least longenough to do all that I could to help during thechange, and assist with any problems during thetransition period.Through many years, I have enjoyed a closeworking relationship with employees of this compa-ny. It has been my life's work and I love it. Thecontinued success of this company is one of thethings dearest to my heart. I want nothing tohappen that will spoil the future chances for all ofyou or that could hurt our company.I sincerely believe that it is in your best interestpersonally, and in the future interest of the compa-ny to vote NO UNION on Dec. 13.Lewis B. MooreAlso, on December 9, Ray House, then newly appoint-ed by Respondent as industrial relations manager forGrimes, sent Grimes' employees the following messageon Grimes' letterhead:Dear Fellow Employee:I am very happy that I am moving to Urbanafrom our Midland-Ross home office to work fulltime with you in our Grimes division. I have nowhad the opportunity to talk privately with a numberof Grimes and PRP employees and I look forwardto continuing our talks in the weeks ahead.During our conversations, many items were dis-cussed which obviously need attention. Some em-258 GRIMFS MANUFACTU RINGployees have expressed concern that no positive ac-tions will be taken. Nothing could be further fromthe truth. That's one reason I am here.Management reflects the objectives of theowners. When the ownership of a companychanges, management philosophies also change.Midland-Ross Corporation. the new owner, is apeople-minded company and has a reputation fordoing everything possible to provide better wages,improved benefits, and good working conditions.Improvements come quicker and easier where thereis a direct and open relationship between Midland-Ross and its employees; in other words, where thereis no union. A union can cause disruption, distrust,and all kinds of problems that I know Midland-Rossdoesn't want.Let's be honest! The union can't do a single thingthat you and I can't do together. Sure they can saythey will do all kinds of things for you. I've seensome of the recent flyers the organizers are distrib-uting. They contain a variety of partial facts, sug-gestions and hints, all designed to raise questions inyour minds. I feel certain you are too intelligent tobe misled by hints and promises put out by a groupof outsiders who have no personal interest in yourwelfare or future.A union cannot give you increased wages andbenefits. It can only ask. You can and are doing thatyourselves without hiring someone else to do it foryou. Our survey is one way provided to you tomake your feelings and concerns known. Our per-sonal talks are another. We have listened, we haveheard, and we do understand! Will you give us areasonable opportunity to respond?Tuesday the union issue will be decided by themajority of those voting. YOUR VOTE COU.VTS.If someone has told you differently, they eitherdon't know the facts or they are trying to misleadyou. If only 300 vote, then it takes 151 votes todecide the issue. Those eligible who don't vote willhave had nothing to say about the outcome. Don'tlet someone else decide your future for you. VoteTuesday and for our future together, vote NOUNION.Sincerely,GRIMES MANUFACTURING CO.Division of MIDLAND-ROSS CORPORATION/s/ Ray HouseRay HouseIndustrial Relations ManagerB. The Merits of the 8(a)(I) AllegationsAs earlier noted, the complaint contains several countsof independent violations of Section 8(a)(l) of the Act.Each of those allegations has its base in the undisputedevidence above recited which describes the statementsmade by various of Respondent's admitted supervisorsafter the commencements of the union campaign. Re-viewing that evidence, I find, in accord with the positionof the General Counsel, that Respondent engaged inverbal acts of interference with, restraint, or coercion ofits employees in the exercise of their Section 7 rights asfollows:(1) By asking employees who were conversing togeth-er on breaktime if they were holding a union meetingand what the turnout was at (regular) union meetings,Respondent, through Supervisor Harvey Shaftner, clear-ly engaged in oral interrogation of its employees abouttheir union activities, sympathies, or desires, or those ofother employees. The inquiry plainly had no ligitimatepurpose and, contrary to Respondent's claim, cannot bedeemed to be "of an isolated nature." As found below,Respondent engaged in other unfair labor practicesshortly after the above interrogation took place and.indeed, it terminated one of the employees (Asterino) towhom Shaftner addressed the above inquiries because ofthe said employees' union-supportive activities. Cf.Didde-Glaser, Inc., 233 NLRB 765 (1977).(2) By conveying to its employees, as part of the an-tiunion message contained in the preelection letters andspeeches issued by its officials, an implied promise ofbenefit-i.e., that the employees would receive improvedwages or benefits if the employees gave Respondent a"chance" (by rejecting the Union at the polls) and/orwould get such economic improvements "faster" thanwould be the case if the Union were voted in. This im-plied promise of benefit plainly trespassed on employees'Section 7 rights even though the amount or nature of thebenefits was not spelled out. See Hubbard Regional IHos-pital, 232 NLRB 858, 870 (1977).(3) By gratuitously announcing to the employees in theabove letters that, as a consequence of the survey of em-ployee complaints Respondent had conducted before theunion petition was filed, Respondent had made a studyof how existing benefit programs it maintained throughother of its plants could be extended at the instant plant,and implying that, inasmuch as a petition had been filed,any action to extend such programs to the employeeswas now "forestalled" and would remain "forestalled"until the representation election was held. The foresee-able effect of this message was to implant in the employ-ees' minds the idea that the institution of the union com-paign had operated to their economic detriment. Accord-ingly, and in light of the Board's Decisions in AmericanPaper & Supply Company, Container Division, 159 NLRB1243, 1244 (1966), and Sta-High Division, Sun ChemicalCorporation, 226 NLRB 646 (1976), 1 find that this mes-sage exceeded permissible 8(c) bounds.C. The Discriminatory Termination of Bruce .4sterino1. Introductory facts; ' Asterino's personnel historyBruce Asterino, the alleged discriminatee, began hisemployment at the Grimes' plant in March 1974. He wsashired by Quality Control Director William Patrick, afriend of Asterino's father, as a quality control engineer.His assigned duties involved building and checking ofcomputerized warning systems for the F-14 jet fighter' Unlss o lhcrwise stated. the undcrl min' g eidenle 0of Ihe tacts set outill Ihis section is tIo he found in u ndisputcd dlctune.lltar! or oral term,i o-nT 's.thith t credit259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplane, construction and "troubleshooting" work on com-ponent parts of printed circuit boards, and the writing oftechnical articles on "failure analysis" and related mat-ters. He worked under the overall direction of Patrick asa member of a seven-man complement of engineers inthe quality control department. He took orders not onlyfrom Patrick but also from department supervisors underPatrick, among them Leslie Courter.Throughout his entire employ, Asterino was regularlyscheduled to work for an 8-hour period each day,Monday through Friday, from either 7 a.m. to 4 p.m., orfrom 8 a.m. to 5 p.m., with I hour off midday for lunch.From time to time, he was also required to do certain"monitoring" tasks in connection with the testing of theF-14 warning system, on evenings, Saturdays, Sundays,or holidays when the plant was not in operation.'2Hewas an hourly rated employee who was paid at straighttime for any 8-hour period in which he worked on theregular Monday through Friday workdays and at over-time rates when he worked more than 8 hours on thoseworkdays and/or for any hours worked on Saturdays,Sundays, or holidays."Although employees were uniformly required to use aconventional timeclock to record arrival and depar-ture, 4 Asterino was granted certain exemptions fromthat requirement, as well as certain others in the circum-stances below detailed.Asterino was hospitalized for a period of several daysshortly after he began working at the plant. The medicaldiagnosis made at that time revealed that Asterino hadcontracted an incurable disease called "Chrons' disease,"while he was in military service in Southeast Asia,L5andthat, because of this malady, Asterino was and wouldcontinue to be prone to having recurrent bouts of exces-sive diarrhea and vomiting, muscle cramps, and arthriticpains. He was also advised by his doctors that the courseof medication then prescribed for him was likely to have"weird side effects" and that he would have to visit thedoctor on a regular basis, at least twice a month for a"checkup," tests, and the renewal of his medication.After getting out of the hospital, Asterino stopped into see Supervisor Patrick.B6He discussed the nature ofhis disease with Patrick and expressed concern about12 He was given a key to the plant to permit his ready access to it forthat purpose. He was the only rank-and-file employee in his departmentwho was given such a key."a According to the Company's pay policies, employees received atleast 2 hours' pay if they came in to work at all on such weekend days orholidays14 Individual timecards with each employee's name containing spacefor I week's attendance record were put in racks near the timeclock.Each timecard contained the space for signature of the named employeeand contained the legend: "I hereby acknowledge a lunch period eachday, "with the I-hour time period allowed to each, stamped in (for exam-ple. "11 30 to 12 30"). The timecards were picked up by personnel officeemployees from the racks before the beginning of the workweek and newtimecards were then inserted. Pay was computed for hourly rated em-ployees like Asterino on the basis of the number of work hours shown bythe timecard for the week. Paychecks were normally distributed by de-partmcntal supervisors on Fridays for the week ending the preceding Sat-urday(' As appears from Asterino's employment application, Asterino wasreleased from the Army in 1971.l' As earlier noted, Patrick's official title was director of quality con-trol.how it might affect his job. He told Patrick, inter alia,that the arithritic pain, diarrhea, and vomiting wouldtend "to slow him up a bit" in the morning and mightcreate problems in his getting to work on time. Patrickassured him that he and "the Company" would cooper-ate with him "as much as possible."Thereafter, as appears in part from Asterino's undis-puted testimony, and in part from Asterino's timecards,Asterino was frequently late in getting to work through-out the remainder of his employ, and was also regularlyabsent for I to 2 days each month for medical reasons.17It further appears from the same undisputed record evi-dence that, for an approximately 3-year period com-mencing in late 1974, Asterino was routinely allowed tomake up the portion of his regular 8 hours of work ondays when he was less than I hour late in getting towork by using his lunch hour break period for worktime.In order to have his timecards reflect the occasions whenhe thus "made up" time lost for tardiness, Asterino rou-tinely did the following between late 1974 and mid-1975.On those days when he was no more than a half hourlate, Asterino would use the plant timeclock to recordhis time of arrival on his timecard; he would than anno-tate it in his handwriting "1/2 hour lunch;" and use theplant timeclock to punch "out" on departure.On those days when he was between one-half hourand I hour late, Asterino would physically remove thetimecard from the rack on arrival and carry it to Pa-trick's office where Barbara McCall, an employee regu-larly stationed in that office, would insert, in writing, anannotation indicating that Asterino had come in on time("for example, 7 a.m.") and Asterino would then carry itback to the timerack, work "through" his lunch hour,and punch "out" on the timeclock on departure.sBarbara McCall left in mid-1975. On the first day fol-lowing McCall's departure on which Asterino was tardyin getting to work by less than I hour, Asterino took histimecard to the quality control department manager,Leslie Courter. Courter then took on the task of annotat-ing Asterino's timecard in the manner above noted, andAsterino again followed the practice of working"through" all or part of his lunch hour. After a month ortwo, however, Courter told Asterino to do his own an-"? Unlike the personnel records of other employees, Asterino's person-nel record contains no adverse notation about absenteeism, tardiness, orany other offense until November 4, 1977. Indeed, his personnel recordshows that Asterino received two "merit" increases-one in 1975 and onein 1976.i8 McCall's practice in annotating Asterino's timecard in this fashionbegan late in 1974. shortly after Asterino had the conversation with Pat-rick concerning what had been told him (Asterino) about the incurablenature of his malady and its effects. Asterino, it appears, went to Patrick'soffice with his timecard in hand on the first of his tardy arrival days(when he was then about I hour late) following his 1974 hospital stay.Apprised about what Patrick had told Asterino with respect to cooperat-ing with him with respect to his physical difficulties, McCall told Aster-ino she would "take care" of the matter. McCall then annotated his time-card to show a "7 a.m." arrival time and told Asterino to work throughhis lunch hour Thereafter, until McCall left in mid-1975, Asterino fol-lowed the above-described procedures.Asterino's pay was always calculated in the payroll office for an 8-hournormal workday when the above procedures were followed and hepunched "out" at the regular departure time. If he punched "out" afterthe regular departure time, he was paid at overtime rates.260 (GRIME S I1AN1,'lAC II RING2notating. and Asterino did so for the remainder of hisemploy. lie usually made those annotatiolls just beforehe punched "out." On the occasions wshen Astcrino ilasless than a half hour late, Asterino continued the practiceof punching in on the timeclock and mrkiing his card"1/2 hour lunch." as he had been doing before. O)n thoseoccasiolns when he came to wsork betlween one-half to Ihour late. he merely entered "7 a.l." as the time of ar-rival in his owii handwriting. and worked "through" thelunch hour.The last handvritten annotation entered by Asterinoon a timecard before he was discharged was for Friday,November 4, 1977, a day when, according to his ownrepresentations, he had arrived at work about 7:3() a m.and worked during his lunch hour. The insert he madejust before he left work that day was for "7 a.m." As hepunched out on the timeclock at 5 p.m., the markingmade by him on the card indicated that he was due payfor 9 hours-8 hours on straight time and I hour onovertime.On Monday, November 7, Asterino was suddenly con-fronted by Patrick, in Courter's presence, with a chargethat, by making the "7 a.m." entry on the prior Friday,he had engaged in an act of time cheating-a chargewhich Asterino stoutly denied on grounds that the time-worked representations indicated by his 7 a.m. entrywere truthful; and that he had "always" made such anentry when he worked "through" his lunch hour, andthat Patrick "knew that." But Patrick stood on his posi-tion. He maintained that Asterino should, in truth, havemade an "8:15 a.m." entry on the card; characterized As-terino's entry as an act of "falsification"; and advised As-terino his conduct posed a serious disciplinary "problem"properly punishable, in Patrick's view, by discharge, butthat he would reserve taking any disciplinary action untilhe "discussed the problem" with higher officials. In thatsame conference, Patrick also told Asterino he had donesome "research" on Asterino's attendance record for thepast 20 workdays and found that Asterino had beentardy or absent for 12 of these 20 days.'9So far as the record shows, no one in authority hadever taken Asterino to task theretofore for his "absentee-ism," or raised questions about his attendance record orthe accuracy of his timecard entries; and although cer-tain of the statements made by Patrick at the hearingsuggest that Patrick's "research" of Asterino's timecardswas part of a broader study by Patrick to determinecauses of a backlog in production schedules, no evidencewas produced-and no claim made-that Asterino's ab-sence or attendance record had ever operated as a detri-ment to maintenance of the production schedule.Sometime after that conference, Patrick crossed outthe "7 a.m." entry made by Asterino on the timecard inquestion and substituted the words "in at 8:15 on 11/4/77." He also crossed out the 9-hour annotation made by19 Review of Asterino's timecards for a normal Monday throughFriday workweek in the 4-week peripod ending November 5 shows thathe was absent from work for 4 days in that period (two in Novemher andIwo in October): had worked for only 5 hours on I day, punched inlate-i.e.. after 7 a m.-on 6 days. hut had punched out q hours larer oneach of those days. and that he had anlnotated his timecard, wiih hand-written entries on 7 other day's no show pay due him for a full g-holurperiod of work on eachthe personiicl office in the "'actual hours''" orkedcolumn for th;it diay and inserted the figure "7-/4"'' inthai c(olumlln.2On the followsing morning. Nov)ember 8, Palrick againimet s itlh Asteriio, ill Courter's presence. and sulnmari]dischargcd himn then and there. A notlation entered onAstetillo's official "I'.crsonrncl llislor" ' card i notes thai heAas dischlarged for ";llsificalioll of I'imc-Card '' In Ic-sponse to a claini made ht Aste-ino for uncniplo)nlcllntcompensation, Patrick also madie suchI anll cI'mi O1 tiheformn circulaled by the Oh)io lura;lut of :I lnpisr llnclllServices, aiid added there, as an iaddlitironl corlmnmlilt.that Asterilno had a "poor attendance record as x.%ell.-' he Ohio agency denied Asterirno's clamim for uIncIl-ploymenti compensation on findings, in accord ks ith Re-sponldenti's position, that Asterino had falsified his time-card "in violation of Company rules."The set of plant rules which had long been posted atthe employees' timeclock described as one of the aclionswhich "may be cause for disciplinary iaction rangingfrom a verbal warning, written reprimand, dalys off. orimmediate discharge .... The intentional falsification ofany time-card."2. The conteintions of the partiesThe General Counsel seeks a finding that Asterilo \lasfired-not for the reasons stated-but, rather, because ofRespondent's displeasure with his union supportive activ-ities. The General Counsel grounds her position imi thisrespect partly on facts which, as earlier set out. describe:(a) Asterino's undertaking of a prominent role in theunion organizational efforts but 3 weeks after Patrickhad taken Asterino to task for criticizing compan, ssagesand other policies when the Company had been so "fair"to him; (b) Respondent's knowledge or suspicion of As-terino's prominent union activity and its expression ofopposition to the Union in terms violative of Section8(a)(1) of the Act; (c) the long history of Respondent'sacceptance of Asterino's practices in annotating his time-card without ever checking on or questioning the truthor accuracy of the representations about pay due him asreflected by Asterino's annotations; and (d) the taking ofthe termination action on the heels of Respondent's re-ceipt of the Union's representation petition and the com-mencement of Respondent's antiunion campaign. TheGeneral Counsel also asserts that Respondent's "falsifica-tion" charge had no genuine basis in fact: that Asterino'ssuperiors had no real grounds for believing otherwise.and would not have so asserted and sought to have As-terino fired absent Asterino's involvement wsith the unioncampaign.Respondent takes issue with the General Counsel's po-sition. It maintains that Asterino's union activities playedno part in the decision to discharge him. Its answer tothe complaint asserts that Asterino was fired because-and only because-"of his falsifying of his time-card."For the reason hereafter stated, I hold with the Geiner-al Counsel on the motivation issue here posed"' Patricrk purt i1 .I I7'77 L. 'I h s t lltweitiloli s tli 1 11 nai d il l Atcr-11O'% Iillt'c I rd2 (,I I)D C'ISI()NS ()OF NA 'I()NAI. I.AI()R REI.Al l()NS t()ARII). The Evidentiary lase for the "Falsification"''Charges Respondent .evceled at Asterino;I)iscussion. Analysis, and Concluding FindingsBefore proceeding wvilh my narration and analyticaldiscussion of the evidenice presented concerning the al-leged "falsification" of Asterino's timecard on November4, some preliminary observations are in order.I he burden of proving that an employer has dis-charged an employee in order to discourage membershipor activity on behalf of a union must rest, of course, withthe General Counsel. That burden may be met, however,by circumstantial evidence which viewed in its totalityestablishes the presence of unlawful motive or intent, viz,that the respondent employer opposes the unionization ofits employees and has fired a known or suspected unionactivitist for asserted reasons which, when litigated,prove to be of a continued or pretextual nature. As wasstated by the Eighth Circuit Court in McGraw-EdisonCompany v. A.L. RB., 419 F.2d 67, 75 (1969):Intent and motive are subjective and often may beproved only by circumstantial evidence .... Illegalmotive has been held supported by a combination offactors, such as "coincidence in union activity anddischarge" .."general bias or hostility toward theunion" ...variance from the employer's "normalemployment routine ...and an implausible expla-nation by the employer for its action ....In that same case, the court noted (at supra at 76): "Theexistence of justifiable cause for discharge, however,does not preclude the finding of an unfair labor prac-tice."2The record shows that Patrick arrived at the decisionto charge Asterino with the commission of the timecard"falsification" offense on the morning of November 7,when, shortly before he summoned Asterino to meetwith him and Courter, he found out from the personneloffice that Asterino had entered "7 a.m." as the time ofhis arrival at work in marking his timecard on the previ-ous Friday. To explain how he came to that decision,Patrick, in his testimony, referred to events which, hesaid, had come to his attention on November 4. In thisrespect, Patrick specifically represented that, on themorning of November 4, certain incidents took placewhich led him to believe or know that Asterino had notcome in to work until some time after 8 a.m.; and that,on the afternoon of that day, he received a report from2' Relevant also as a guideline is the following stalement of the NiithCircuit Courl in Shaltuck Denn Mining Corporation (Iron King Brunch) vN.L. R. B 362 1 2d 466, 470 (1966)Actual motsive a state of mind, being the question. it is seldom Ihatdirect evidence will be available that is not also self-servsing In suchcases, a self-serving declaration is not conclusi'e; the trier of factmay infer nlotive from the total circumstalces prosed Othervwise noperson accused of unlawful motive who took the stland and testifiedto a lawful mortise could he brought Il book. Nor is the trier offact here the trial examiner-required to he any more nail than is ajudge. If he finds that the stated motlive fir a discharge is false, heceriairnl, can infer that there is another motive More Ihan thali hecan infer that the Ilirttr is one th;t the employer decesires to con-ceal-an unlawuful motlive-al lealst where the surrounding factstend to reii uforce that inferenceCourter that Courter had seen Asterino come in to lunchat the Oak Room-an intown restaurant-at the timethat Courter was in the process of lunching there.As to the incidents which took place on the morningof November 4, Patrick described them to be as follows:During the course of the morning of November 4, ator about 8 a.m., Supervisor Leslie Courter went into theplant area (at Patrick's direction) to pass out the employ-ee paychecks for the prior week's work. At or about 8:15a.m., Courter returned to Patrick's office and told Pat-rick he had been unable to deliver a paycheck to Aster-ino because he could not find him. Patrick decided thento go to the plant work area to find out for himselfwhether Asterino was absent from work that day orwhether Courter had simply been unable to locate him.Before going to the plant work areas to look for As-terino, Patrick stopped by the timecard rack to checkAsterino's timecard. He was impelled to make thatcheck, he explained, because of Courter's statementabout his inability to locate Asterino and because he(Patrick) wanted to do a "follow-up" study on the typeof absenteeism that [Asterino] had been having recentlysince the work of the quality control department was"behind schedule ...due to so much lost time" on it.22Finding that no entry time had been recorded for thatmorning, Patrick proceeded to the plant area where hefound Asterino at work at one of his duty stations. Hequestioned Asterino as to where he was at 8 a.m. whenCourter was passing out the paychecks. Asterino repliedthat he was "somewhere" in the plant, and Patrick thenasked him what time he had arrived at work. To thatquestion, Patrick avers, Asterino responded that he hadcome in "a few minutes after 8." Patrick then admon-ished him to be sure to pick up his paycheck and to besure also to have his timecard "correctly marked in" forthat morning so that the personnel office would be ableto make up his next paycheck properly.Patrick also averred that, sometime after lunch periodthat day, and Courter were discussing the morning'sevents involving Asterino, and Courter mentioned thathe had seen Asterino having lunch at the Oak Room-anintown restaurant-just as he (Courter) was gettingready to leave the restaurant. Either then, or at a laterdiscussion he had with Courter about 4:45 p.m., Patrickasked Courter if Asterino had bought his timecardaround to him to have it initialed and Courter said hehad not done so. Patrick then decided to check Aster-ino's timecard on the next workday, Monday, November7, and as noted, he arrived at the conclusion then thatAsterino "falsified" his time.As to that morning's incident, Asterino testified that,when he saw Patrick about 9 a.m., Patrick asked himw here he had been when Courter passed out the pay-checks at 8 a.m. or so; that he told Patrick that he hadbeen in the testing lab "working on one of his units" atthe time that Courter had passed out the paychecks andthat he had come in "by 8 a.m." Asterino further testi-fied that, before Patrick left him that morning, he hadnot put his entry time on his as yet unmarked timecard.a P'atrick teslified Ihall hie id oit normally check limecard racks.262 GRIMES MANUtFACTUrRIN(Asterino responded that he would do so before he leftwork.Asterino admitted that, on the following Mondaymorning, when Patrick confronted him (in Courier'spresence) with the "falsification" charge. Patrick maderemarks indicating that Patrick thought that Asterinohad told him, during the above Friday morning episode.that he had come in "at 8 o'clock." This, Asterinoaverred-prompted him to say to Patrick, "No, youasked me where I was at 8 o'clock," whereupon Patrickinquired of him as to when, exactly, he had come in towork. To that inquiry, Asterino responded that he hadcome in at 7:26 or 7:30 a.m.2'I credit Asterino's account about the nature of Pa-trick's inquiry of him concerning his presence in theplant "by 8 a.m." and his response thereto. I do so notonly because Asterino impressed me as a truthful witnessoverall but also because of certain other objective indiciapointing to the truth of his representations about other,here relevant, issues of facts, and, conversely, to the lackof truth of many of Patrick's representations. With re-spect to the point here at issue, the credible testimony ofanother witness, employee Richard Davison, shows and Ifind that on the morning of November 4 Patrick hadasked Davison if he knew whether Asterino was in theplant at 8 a.m.24To that question Davison had repliedhe did not know and had flippantly remarked, as well,that "it was not [his] day to watch Asterino." There isno logical reason I can see why Patrick would haveasked Davison if Asterino was in the plant at 8 a.m. if infact Asterino had declared to Patrick that he had comein a few minutes after 8 o'clock. Rather, the fact thatPatrick asked the above question of Davison reasonablysuggests, and I find, that, as averred by Asterino, thelatter had informed Patrick that he had come in to workthat morning by 8 a.m., and that Patrick's questioning ofDavison had, as its object, the verification of Asterino'sstatement 25Patrick, as noted, made a further representation that,when he met with Asterino on Monday morning, he hadin his possession one other piece of relevant informationabout Asterino's work activities on the prior Friday, viz,that Courter had placed Asterino at the Oak Roomhaving lunch that Friday. But it is plain from the testi-mony of the other principal witness for Respondent-Courter--that Courter did not in fact give Patrick thatinformation until sometime after the Monday morningmeeting of November 7 with Asterino had been held.262:l Asterino's testimony on this subject includes affirmations that Ihiswas, in truth. the approximate lime of hi' arrival"4 On cross-examination Patrick testified that "from time to time Iwould come down to contact Bruce for something and he looking forhim and not he able to find him and I'd ask other employees, 'If you haveseen Bruce. where is he at?' " He did not deny that the incident to whichDavison testified had taken place He averred, rather. that he had not "tothe best of [his] knowledge checked on [Asterinol through other employ-ees about his time of arrival" (on that or any other day)12 So far the record shows. Patrick did not pursue that course of in-quiry beyond the question he asked of DavisonRespondenl did not claim that it ever acquired anly exernal evidence atall about the precise time that Astcrino had arrived at work oin the morn-ing of November 426 Courter testified Ihai when he was going liser with Paltrlck the ex-planalion given hy Asterinol of his timecard entry a, reflecting a siluailonIn brief, I find that in rejecting Asterino',s explanationof his "7 a.m." time entry on the timecard. as given toPatrick and Courter on Monday morning of November7, end in advising Asterino at that Monday morning con-ference that he believed Asterino had in fact committeda dischargeable "falsification" offense. Patrick had not, intruth, acted on any concrete information given him fromany source that Asterino had come in to work after 8a.m. on November 4 or that Asterino had gone out ofthe plant to have his lunch.I have serious reservations as well, both about whetherCourter did, in truth, see Asterino at the Oak Room onFriday, November 4, and, if so, whether he had con-veyed that information to Patrick befoire Asterino wasdischarged. And I resolve those reservations, as well, infavor of Asterino. Courter admitted, on cross-examina-tion, that he did not say anything to Asterino at any timeabout having seen him at the Oak Room on the Fridayin question and that he did not hear Patrick mention it toAsterino either during that conference or at any othertime. Patrick offered no evidence that he had confrontedAsterino with that alleged piece of information in ques-tioning the truth of his timecard. And, called on surre-buttal, Asterino averred that he had not gone out of theplant to have his lunch on the Friday in question. He tes-tified that, in fact, his brother had stopped by about noonthat day to invite him to go to lunch at the Oak Roomwith some of the plant employees, but that he declinedthe invitation and had his brother bring him back a sand-wich which Asterino later consumed at the plant. Icredit Asterino's testimony.To summarize, on ull the credible evidence before me,I am convinced and find that the explanation given byRespondent for discharging Asterino did not withstandthe scrutiny of trial in this proceeding and that the onlyrational explanation for the termination action which fitsall the proven facts is that Respondent's agents-andmore particularly, William Patrick-regarded Asterino'sunion activity as an act of disloyalty to a companywhich had, till then, accorded him special privileges insympathetic response to Asterino's poor health problems.I hold, accordingly. that Respondent terminated Aster-ino for reasons interdicted by Section 8(a)(3) and (1) ofthe Act.Upon the basis of the foregoing findings of fact andupon the entire record considered, as a whole, I makethe following:where he had come in about 7 30 a m and wsorked "through" lunch. he(Courier) felt impelled to comment that it would haste been "quite astrain" for Asterino to have gone lo the Oak Rorm. had his lunch. andreturned to the plant within half an hour I ohersc. in passing, thatCourier's testimony in this respect anrd his descriptioin r if cmmrents hehad made at an afternoon staff conference held Monda). Noemnber 7.indicates his knowlledge about the customars pratclice Asterilll had fol-lowed in annotaling hi, timecard Courier', further I.estimonly on ihispoint was that he .sa. no particular reason for him lo mention hasingseen Asterino at the Oak Roomn until he heard Asterino's stor onlMonday because he had checked Asterino's timecard til Frida) after-noon and finding it still ullnlarked. could not kLnoi until such tinlme as A-erilno put time ol entr' oin the iinmecard sshat Asterillo >, ,uld claim silhrespect to hasing uorked during his lunch hour2b6 I)tCISI()N S ()F NATI()NAI. IAIB()R REIA' IO()NS B()ARI)CONC I UISIONS Or LAW1. RespondeLnt is an employer within the meaning ofSection 2(2) of the Act and is engaged il commercewithin the meaning of Section 2(6) and (7) of the Act.2. By discharging Bruce Asterino because of his mem-bership in and activities on behalf of the Union. Re-spondenit violated Section 8(a)(3) of the Act.3. By the act and conduct set forth in Conclusion ofLaw 2; by interrogating employees concerning theirunion activities; by making implied promises of benefit ifthe employees were to reject the Union; and by suggest-ing to employees that, because of the pendency of theunion campaign, they would not receive economic bene-fits Respondent would otherwise have been prepared togrant them, Respondent violated Section 8(a)(l) of theAct.4. The unfair labor practices engaged in by Respond-ent, as set forth in Conclusions of Law 2 and 3 above,affect commerce within the meaning of Section 2(6) and(7) of the Act.THI RI-MIEI)YMy recommended Order will include the traditionalcease-and-desist and notice-posting provisions. Further,inasmuch as it has been found that Respondent dis-charged Bruce Asterino in violation of Section 8(a)(3)and (I) of the Act, my recommended Order will requirethat Respondent offer immediate and full reinstatementto Asterino to his former job or, if that job no longerexists, to a substantially equivalent job and make Aster-ino whole for any loss of earnings he may have sufferedby reason of his unlawful discharge. Any backpay due toAsterino shall be computed in accordance with the for-mula set forth in F. W. Woolworth Company, 90 NLRB289 (1950), and shall include interest in the amount andmanner provided in Florida Steel Corporation, 231 NLRB651 (1977).27Upon the foregoing findings of facts, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER2"The Respondent, Grimes Manufacturing Division ofMidland-Ross, Inc., Urbana, Ohio, its officers, agents,successors, and assigns, shall:2' See, generally, Iitc Plumbing & Iluinlg Co.. .18 NLRH 716 (1962)1z In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of Ihe Rules and Regulations, he adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I1 Cease and desist from:(a) Discouraging membership in International Union,United Automobile. Aerospace and Agricultural Imple-ment Workers of America. (UAW), or any other labororganization by discharging or otherwise discriminatingagainst any of its employees because of their protectedunion activities or sympathies.(b) Interrogating employecs about their union activi-ties.(c) Making implied promises of benefit to employees ifthey reject the Union.(d) Suggesting to employees that because of the pend-ency of the Union's campaign they would not receivebenefits Respondent was otherwise prepared to grantthem.(e) In any like or related manner interfering with, co-ercing, or restraining employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Bruce Asterino full and unconditional rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges, and make him whole in the manner set forth in thesection of this Decision entitled "The Remedy" for anyloss of earnings he may have suffered by reason of hisunlawful discharge.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the anmount of backpay dueunder the terms of this Order.(c) Post at its premises at Urbana, Ohio, copies of theattached notice marked "Appendix."'2Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's repre-sentatives, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply therewith."' In the event that this Order is enforced by a Judgment of a UnlitedStates Court of Appeals, the words in the nolice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant tio a Judgment of the United States Court of Appeals Enforcing allOrder of the National Labor Relations Hoard "204